DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 3, 4, 7-9, 12, 13, and 19-24 are amended.  Claims 25-31 are newly added.  Claim 2 is cancelled.  Claims 1 and 3-31 are now pending.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 7 and 12 are withdrawn in view of the amendments to each claim.
Applicant’s arguments, see pgs. 11-13, filed 6/28/2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of independent claims 1 and 13 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 13, and 26 - No prior art of record teaches or fairly suggests, in combination with all other limitations, an apparatus or methods for electrophysiological testing where an EER system stimulates the eye electrically with an electrode and then also records an ERG response using the using the same electrode.  As noted in the specification, an EER (electrically evoked response) system stimulates an eye electrically with an electrode on the cornea and measures an electrical response from electrode(s) on the scalp.  An ERG (electroretinography) system stimulates an eye visually and measures an electrical response using an electrode(s) on the cornea.  Thus, the claimed invention is an EER system with the ability to measure ERG responses using the same stimulating electrode.  The primary reference does not teach the recordation of an electrophysiological response from the eye.  The best reference the Office found after updating the search of relevant prior art is Greenberg et al. (US 2012/0143080).  Greenberg et al. teach a system for measuring an electrically evoked electroretinogram or eERG ([0014]) which is essentially part of the claimed invention.   Greenberg et al. teach an electrode array (Fig. 5, #10) that is inserted in the sclera of the eye ([0047]) to stimulate the eye.  A corneal electrode is then used to record a response ([0037] and claim 12).  Thus, Greenberg appears to be a variant on ERG systems where stimulation is done electrically like an EER system.  The instant application is an EER system with the ability to record an eERG.  Although the Office believes one could modify the primary reference Potts in view of Greenberg to include an additional feature for measuring an eERG, the combination still lacks the use of a single electrode for both stimulation and recordation.  The concept of dual purpose electrodes is known in the arts.  For example, Pilly et al. (US 2018/0236230) teach an EEG measurement system that uses the same electrodes for stimulation and recordation (see at least [0095]).  Yang et al. (US 2018/0193647) also teaches an EEG system that uses the same electrode for stimulation and recordation ([0075]).  However, the Office finds that modifying Potts further to include the use of a dual purpose electrode in this case would likely amount to improper hindsight.  One additional reference, Chowdhury et al. (US 2006/0095108) was identified that discussed stimulation of the eye using two electrodes.  In this case, Chowdhury et al.’s application appears to teach away from using the same electrode for stimulation and recordation (see [0161]).
Claim 25 – No prior art of record teaches or fairly suggests, in combination with all other limitations, an apparatus for ophthalmic electrophysiological testing that measures an EER signal where the apparatus includes an electrode, power source, an amplifier, and at least one computer-controlled switch where the at least one switch comprises a switch disposed between the power source and a first electrode and a switch disposed between the electrode and amplifier.  The closest identified was John (US 4913160) which teaches EEG acquisition where a switch is included with an amplifier to prevent current leakage.  At best, this may teach the (ii) in claim 25.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791  

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791